DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 5/23/22, have been entered in the above-identified application.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1, 4, 5, 7-19, 22, 24-28, 30-33, 35, 40, 43, 45-48 in the reply filed on 5/23/22 is acknowledged.  The traversal is on the ground(s) that examining all the claims would not constitute and undue burden on the Office. This is not found persuasive because burdensome search standard does not apply to restrictions based on Unity of Invention as provided for in 37 CFR 1.475.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21, 26, 38, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/23/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 25-27, 47 and 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the microporous membrane comprising a polyethylene" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the microporous membrane comprising a polyethylene" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25-27 are rejected for failing to cure the deficiencies of claim 19.
Claim 33 recites the limitation "the polyolefin resin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the polyolefin resin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the microporous membrane comprising a polyethylene" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the microporous membrane comprising a polyethylene" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-19, 22, 24-28, 30-33, 35, 40, 43, 45-48  are rejected under 35 U.S.C. 103 as being unpatentable over Yen (WO 2016/073580 A1).
	Regarding claims 1, 4, 5, 7-16, 18, 19, 25-27, 47, and 48, Yen teaches a battery separator (i.e., separator for an electric storage device comprising a microporous membrane or sheet comprising a polypropylene resin (A) and a thermoplastic elastomer (B) (abstract; page 5, lines 4-32); wherein the thermoplastic elastomer may be amorphous and comprise polyolefin elastomers and polyisoprene which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a thermoelastic polymer free of propylene and one comprising an ethylene/α-olefin copolymer. 
	With regard to the weight ratio of the polypropylene to the thermoplastic elastomer, Yen teaches the thermoplastic polymer helps to provide an easily extruded composition, and the non-cross-linked elastomer provides ease in creating porosity, softening molecular chains, and creating a more elastic tear-forgiving structure (page 10, lines 22-30); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust this ratio to optimize these properties. 
	Yen further teaches elastomer forms domains in the sheet matrix (i.e., wherein the thermoplastic elastomer is present in the polymeric matrix, but is not present in the fibrils) (page 10, lines 15-34); and suggests the porosity of the microporous membranes may be between 27 and 80% (table 4) which would have suggested the range of the instant claims.
	With regards to the melt flow rates, Yen specifically teaches that the melt flow rates of the thermoplastic polymer should be below 8, but in addition teaches MFI  is a measure of the ease of flow of the melt of a thermoplastic polymer (page 14, lines 13-20); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the melt flow rates of the polymers and elastomers to optimize the processability and flowability of the melted composition or extrudate. In addition it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the density and glass transition temperatures of the thermoplastic polymers and elastomers to optimize the processability of the melted composition as well as to optimize the final properties (e.g., weight, flexibility, and strength) of the membrane.
Regarding the limitations “fibrils comprising the polypropylene resin (A) and extending in a Machine Direction (MD) of the microporous membrane from the polymeric matrix; and (iii) pores between the fibrils;” “wherein the region of the thermoplastic elastomer (B) is oriented along the MD of the microporous membrane;” and the limitations or values for air permeability resistance and puncture strength; Yen teaches the separator is made through that of an extrusion die process (page 18, lines 3-21) which matches the process by which that of the instant claims is made (see instant specification para 74)  and suggests the composition of that of the instant claims; so the product of Yen is deemed to have this structures and these properties. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
	The limitation “or wherein the thermoplastic elastomer (B) forms a region in which a ratio (MD/TD) of a length in the MD to a length in a Transverse Direction (TD) is 1.5 or more or 1.5 or more and 10.0 or less” is optional and need not be taught by Yen.
	Yen further teaches the separators may be laminates comprising multi-layered structures including that of a polyethylene layer (page 12, lines 1-3; page 21, lines 24-30; page 5, lines 4-32).

	Regarding claims 17, 22, 24, 28, 30-33, 35, 40, 43, and 46, Yen further teaches the separators may be laminates comprising multi-layered structures including that of a polyethylene layer (page 12, lines 1-3; page 21, lines 24-30; page 5, lines 4-32).
	With regards to the melt flow rates, Yen specifically teaches that the melt flow rates of the thermoplastic polymer should be below 8, but in addition teaches MFI  is a measure of the ease of flow of the melt of a thermoplastic polymer (page 14, lines 13-20); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the melt flow rates of the polymers and elastomers to optimize the processability and flowability of the melted composition or extrudate.
	Yen suggests the pore sizes may be from 0.01 to 1 micron (i.e., 10 nm to 1000 nm) with an aspect ratio (i.e., length to width or perpendicular dimension) of 5 (page 21, lines 5-11) which would have suggested or otherwise rendered obvious the ranges of that of the instant claims    
Regarding the limitations “fibrils comprising the polypropylene resin (A) and extending in a Machine Direction (MD) of the microporous membrane from the polymeric matrix; and (iii) pores between the fibrils;” “wherein longest pore diameters of the microporous membrane are arranged in one direction;” and the limitations or values for puncture strength; Yen teaches the separator is made through that of an extrusion die process and the layers may be laminated (page 18, lines 3-21; page 21, lines 24-30) which matches the process by which that of the instant claims is made (see instant specification para 74)  and suggests the composition of that of the instant claims; so the product of Yen is deemed to have this structures and these properties. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783